DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2021 and 3/29/2021 are in compliance with the provisions of  37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15, 17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,957,984. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements claimed in the current application are also claimed in U.S. Patent No. 10,957,984.

Application 17/177,508				U.S. Patent No. 10,957,984
1. A wireless communication device for transmitting/receiving a high-frequency signal having a predetermined communication frequency, the wireless communication device comprising: an antenna pattern having an inductance component; an RFIC element connected electrically to the antenna pattern; and a capacitance pattern configured to capacitively couple confronting regions at a plurality of points of the antenna pattern that face each other, such that the capacitance pattern and the confronting regions of the antenna pattern form an LC parallel resonant circuit.

1. A wireless communication device for transmitting/receiving a high-frequency signal having a predetermined communication frequency, the wireless communication device comprising: an antenna pattern having an inductance component; an RFIC element connected electrically to the antenna pattern; and a capacitance pattern configured to capacitively couple confronting regions at a plurality of points of the antenna pattern that face each other, such that the capacitance pattern and confronting regions of the antenna pattern form an LC parallel resonant circuit, wherein the LC parallel resonant circuit uses a resonant frequency that is higher than the predetermined communication frequency.
2. The wireless communication device of claim 1, wherein the antenna pattern comprises a meandering shape having a plurality of turn portions, and wherein the capacitance pattern is configured to capacitively couple adjacent turn portions of the antenna pattern, respectively.
2. The wireless communication device of claim 1, wherein the antenna pattern comprises a meandering shape having a plurality of turn portions, and wherein the capacitance pattern is configured to capacitively couple adjacent turn portions of the antenna pattern, respectively.
3. The wireless communication device of claim 1, wherein the antenna pattern is disposed on a first surface of an antenna substrate comprising a dielectric, and wherein the capacitance pattern is disposed on a second other surface of the antenna substrate that opposes the first surface.

3. The wireless communication device of claim 1, wherein the antenna pattern is disposed on a first surface of an antenna substrate comprises a dielectric, and wherein the capacitance pattern is disposed on a second other surface of the antenna substrate that opposes the first surface.
4. The wireless communication device of claim 1, wherein the antenna pattern and the capacitance pattern are disposed on a first surface of an antenna substrate, and wherein the capacitance pattern comprises a conductor plate disposed between the respective confronting portions of the antenna pattern that face each other.

4. The wireless communication device of claim 1, wherein the antenna pattern and the capacitance pattern are disposed on a first surface of an antenna substrate, and wherein the capacitance pattern comprises a conductor plate disposed between the respective confronting portions of the antenna pattern that face each other.

5. The wireless communication device of claim 4, wherein the antenna pattern and the capacitance pattern are laminated via a dielectric on the first surface of the antenna substrate.

5. The wireless communication device of claim 4, wherein the antenna pattern and the capacitance pattern are laminated via a dielectric on the first surface of the antenna substrate.
6. The wireless communication device of claim 1, wherein the LC parallel resonant circuit comprises a line length that is shorter than ½ wavelength of the predetermined communication frequency.

6. The wireless communication device of claim 1, wherein the LC parallel resonant circuit comprises a line length that is shorter than ½ wavelength of the predetermined communication frequency.
7. The wireless communication device of claim 6, wherein the line length of the LC parallel resonant circuit is shorter than ½ wavelength of a frequency used in electromagnetic wave heating.
7. The wireless communication device of claim 6, wherein the line length of the LC parallel resonant circuit is shorter than ½ wavelength of a frequency used in electromagnetic wave heating.
8. The wireless communication device of claim 1, wherein the antenna pattern has a line width that is narrower than a line width of the capacitance pattern.

10. The wireless communication device of claim 1, wherein the antenna pattern has a line width that is narrower than a line width of the capacitance pattern.
9. The wireless communication device of claim 1, wherein the antenna pattern comprises a meandering shape having a plurality of turn portions, and wherein, in an amplitude direction of the meandering shape, a length of the antenna pattern is longer than a length of the capacitance pattern.

11. The wireless communication device of claim 1, wherein the antenna pattern comprises a meandering shape having a plurality of turn portions, and wherein, in an amplitude direction of the meandering shape, a length of the antenna pattern is longer than a length of the capacitance pattern.
10. The wireless communication device of claim 1, further comprising a resin antenna substrate with the antenna pattern formed thereon.

12. The wireless communication device of claim 1, further comprising a resin antenna substrate with the antenna pattern formed thereon.
11. The wireless communication device of claim 10, further comprising a film disposed on the resin antenna substrate, wherein the film has a heat resistance higher than that of the resin antenna substrate.

13. The wireless communication device of claim 12, further comprising a film disposed on the resin antenna substrate, wherein the film has a heat resistance higher than that of the resin antenna substrate.
12. The wireless communication device of claim 1, wherein the antenna pattern is configured from a dipole antenna having two dipole elements, and the capacitance pattern is disposed on each of the two dipole elements.

14. The wireless communication device of claim 1, wherein the antenna pattern is configured from a dipole antenna having two dipole elements, and the capacitance pattern is disposed on each of the two dipole elements.
13. The wireless communication device of claim 1, wherein the antenna pattern is configured for data communication using a communication frequency in a UHF band.

17. The wireless communication device of claim 1, wherein the antenna pattern is configured for data communication using a communication frequency in a UHF band.
14. The wireless communication device of claim 1, wherein the antenna pattern is configured for data communication using a communication frequency in an HF band.

18. The wireless communication device of claim 1, wherein the antenna pattern is configured for data communication using a communication frequency in an HF band.
15. The wireless communication device of claim 1, wherein the antenna pattern comprises a resonant frequency in the absence of the capacitance pattern that is higher than the communication frequency.

19. The wireless communication device of claim 1, wherein the antenna pattern comprises a resonant frequency in the absence of the capacitance pattern that is higher than the communication frequency.
16. The wireless communication device of claim 1, wherein the antenna pattern includes a land pattern that is capacitively coupled with the RFIC element.

N/A
17. A wireless communication device for transmitting/receiving a high-frequency signal having a predetermined communication frequency, the wireless communication device comprising: an antenna pattern having an inductance component; an RFIC element connected electrically to the antenna pattern; and a capacitance pattern including a plurality of capacitance electrodes that are configured to capacitively couple confronting regions at a plurality of points of the antenna pattern that face each other, such that the capacitance pattern and the confronting regions of the antenna pattern form an LC parallel resonant circuit.

See claim 1
18. The wireless communication device of claim 17, wherein the LC parallel resonant circuit uses a resonant frequency that is higher than the predetermined communication frequency.
19. The wireless communication device of claim 1, wherein the antenna pattern comprises a resonant frequency in the absence of the capacitance pattern that is higher than the communication frequency.
20. A wireless communication device for transmitting/receiving a high-frequency signal having a communication frequency, the wireless communication device comprising: an antenna pattern having a plurality of confronting regions facing each other, an RFIC element connected electrically to the antenna pattern; and a plurality of looped conductor patterns disposed between each pair of the confronting regions of the antenna pattern, wherein the plurality of the conductor patterns are spaced apart from each other between respective pairs of the confronting regions of the antenna pattern.

See claim 1


Claim Objections
Claim 19 is objected to because of the following informalities:  There is no claim 19.  Appropriate correction is required.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of an antenna pattern having an inductance component; an RFIC element connected electrically to the antenna pattern; and a capacitance pattern configured to capacitively couple confronting regions at a plurality of points of the antenna pattern that face each other, such that the capacitance pattern and the confronting regions of the antenna pattern form an LC parallel resonant circuit.  
 	Saito (US 2015/0302290) and Shoemaker (US 5,363,114) are cited as teaching some elements of the claimed invention including a wireless communication device, an antenna pattern, an inductance component, an RFIC element, and a capacitance pattern.  Saito lacks a specific teaching of a capacitance pattern configured to capacitively couple confronting regions at a plurality of points of the antenna pattern that face each other, such that the capacitance pattern and the confronting regions of the antenna pattern form an LC parallel resonant circuit.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 17, patentability exists, at least in part, with the claimed features of an antenna pattern having an inductance component; an RFIC element connected electrically to the antenna pattern; and a capacitance pattern including a plurality of capacitance electrodes that are configured to capacitively couple confronting regions at a plurality of points of the antenna pattern that face each other, such that the capacitance pattern and the confronting regions of the antenna pattern form an LC parallel resonant circuit  
 	Saito and Shoemaker are cited as teaching some elements of the claimed invention including a wireless communication device, an antenna pattern, an inductance component, an RFIC element, and a capacitance pattern.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 20, patentability exists, at least in part, with the claimed features of an antenna pattern having a plurality of confronting regions facing each other, an RFIC element connected electrically to the antenna pattern; and a plurality of looped conductor patterns disposed between each pair of the confronting regions of the antenna pattern, wherein the plurality of the conductor patterns are spaced apart from each other between respective pairs of the confronting regions of the antenna pattern.  
 	Saito and Shoemaker are cited as teaching some elements of the claimed invention including a wireless communication device, an antenna pattern, an inductance component, an RFIC element, and a capacitance pattern.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845